DETAILED ACTION
This Non-Final action is responsive to the application filed 7/1/2021 and IDS filed 11/15/2021.

In the application Claims 1-21 are pending. Claims 1 and 12 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Acknowledgement is made to applicant’s claim for priority to parent application 16/189828 filed 11/13/2018 now U.S. 11,080,462 which claims priority to U.S. Provisional Application Serial No. 62/591877, filed on 11/29/2017 & 62/587968, filed on 11/17/2017 & 62/585212, filed 11/13/2017.



Drawings
The Drawings filed on 7/1/2021 have been approved.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 has been entered, and considered by the examiner.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
8.	Claims 1 and 12 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1 and 12 respectively of 16/189828, now U.S. 11,080,462 herein ‘462. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications describe comparison of table data.
Claim 1 (see claim 1 ‘462); 
Claim 12 (see claim 12 ‘462); 
The instant applicant is different in that it claims a broader process that omits elements of the ‘462 application. It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have omitted elements resulting in broader claim scope.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bodge (U.S. Pub 2007/0088733, filed Oct. 17, 2005 & cited in the IDS dated 11/15/2021) in view of DB Solo herein Solo (NPL-Table Data Comparison Tool, published Sep 20, 2017 via Wayback machine & cited in the IDS dated 11/15/2021, pgs. 1-4 (pdf)).
Regarding Independent claims 1 and 12, Solo discloses A method executed by a computer system comprised of a computer with a display output of displaying for selectively displaying formatting data for a comparison of a first data file representing a first version of a data table, and a second data file representing a second version of the data table said data table comprised of at least one cells, said method comprising: 
storing in computer memory the first data table file representing the first version (see abstract & Fig. 1 & paragraphs 30-32 & 37, discloses storing a first data table has one baseline version); 
storing in computer memory the second data table file representing the second version (see abstract & Fig. 1 & paragraphs 30-32 & 37, discloses storing a second data table has second baseline version); 
generating in computer memory a comparison output data structure comprised of comparison output data produced by a comparison of the first and second version, said data structure organized on a cell by cell basis so that each cell in the data table is represented by an at least one corresponding record in the data structure, the data structure being further comprised of a source formatting data organized on a cell by cell basis that is separable from a comparison formatting data that are organized on a cell by cell basis (see figs. 2A-2D & paragraphs 37-50, discloses generating a comparison output represented has a comparison version produced from the first and second version comparison analysis. The comparison version structure is organized on a cell by cell basis that maps to the table records of the baseline versions. The data structure comprises a source formatting that is separable from the comparison formatting data because it is produced has separate output format of the comparison analysis and does not incorporate them within it); Bodge fails to teach or suggest any user input for displaying formatting selection.

Solo discloses:
receiving an input value encoding a display formatting selection; in dependence on the received input value, generating and storing a display output data set using the comparison output data structure and expressing or not expressing in the display output data set the source formatting data or comparison formatting data in dependence on the display formatting selection input (see pgs. 1-2, discloses receiving user input for display of a formatting selection of the comparison results that are generated and stored as output data set using the comparison output data structure generated by user selection of source and target database tables). At the time of the invention it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented user input for generating formatted comparison data for presentation since it allows customized presentation of results.Regarding Dependent claims 2 and 13, Solo discloses where the generating and storing a display output data step is comprised of selecting a first predetermined set of formatting data associated with presentation of no formatting at all and utilizing that first predetermined set to generate the display output data (see abstract & Fig. 1 & paragraphs 30-32 & 37, including the explanation provided in the Independent claim). Regarding Dependent claims 3 and 14, Solo discloses where the generating and storing a display output data step is comprised of selecting a second predetermined set of formatting data associated with presentation of the comparison formatting and suppressing the source formatting and utilizing that second predetermined set to generate the display output data (see abstract & Fig. 1 & paragraphs 30-32 & 37, including the explanation provided in the Independent claim). Regarding Dependent claim 4, with dependency of claim 2, Solo discloses where the generating and storing a display output data step is comprised of selecting a third predetermined set of formatting data associated with presentation of a subset of the source formatting and utilizing that first predetermined set to generate the display output data (see abstract & Fig. 1 & paragraphs 30-32 & 37, including the explanation provided in the Independent claim). Regarding Dependent claims 5 and 15, Solo discloses where the generating and storing a display output data step is comprised of suppressing the source formatting data and expressing the comparison formatting data (see abstract & Fig. 1 & paragraphs 30-32 & 37, including the explanation provided in the Independent claim).  Regarding Dependent claims 6 and 16, Solo discloses generating a flat graphical file that is a rendition of the display output data set expressing the comparison formatting data (see abstract & Fig. 1 & paragraphs 30-32 & 37, including the explanation provided in the Independent claim). Regarding Dependent claims 7 and 17, Solo discloses generating an output file that is a spreadsheet data file that is comprised of the source and comparison formatting data utilized in the generating and storing a display output data step (see abstract & Fig. 1 & paragraphs 30-32 & 37, including the explanation provided in the Independent claim). Regarding Dependent claims 8 and 18, Bodge fails to teach or suggest any user input for displaying formatting selection. Solo discloses generating an output data file that is an encoding of the comparison output data structure that is comprised of the cell comparison data, the source formatting data, and the selected formatting data input, such that the output file may be parsed by another computer at a later time and the comparison output data structure recreated in the parsing computer memory (see pgs. 1-2, discloses receiving user input for display of a formatting selection of the comparison results that are generated and stored as output data set using the comparison output data structure generated by user selection of source and target database tables). At the time of the invention it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented user input for generating formatted comparison data for presentation since it allows customized presentation of results.Regarding Dependent claims 9 and 19, Solo discloses where the output data structure is organized such that the source formatting is stored in a first subset of the at least one data records and the comparison formatting data is stored in a second subset of the at least one data records (see abstract & Fig. 1 & paragraphs 30-32 & 37, including the explanation provided in the Independent claim). Regarding Dependent claims 10 and 20, Solo discloses where the source formatting data and the comparison formatting data for each cell in the output comparison data structure are stored in the same data record corresponding to such cell such that the source formatting data is stored in a first data element comprising the data record and the comparison formatting data is stored in a second data element comprising the data record (see abstract & Fig. 1 & paragraphs 30-32 & 37, including the explanation provided in the Independent claim). Regarding Dependent claims 11 and 21, Solo discloses where the source formatting data and the comparison formatting data for each cell in the output comparison data structure are stored in the same data record comprising the data structure corresponding to said cell where the source formatting data and comparison formatting data are encoded in order that by logical processes, either may be read from the data element and the logic determine by inspection whether the read data is a source formatting or a comparison formatting data (see abstract & Fig. 1 & paragraphs 30-32 & 37, including the explanation provided in the Independent claim).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/8/2022